Citation Nr: 0016410	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for chronic 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from March 1988 to March 
1992.  His certificate of discharge from service indicates 
that he received the Kuwait Liberation Medal, Southwest Asia 
Service Medal and the Combat Action Ribbon.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1996 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of service connection for schizophrenia will be 
addressed in the remand portion of this decision.  


FINDING OF FACT

A treatment record from Louisiana State University Medical 
Center, received by VA in November 1997, includes a diagnosis 
of PTSD.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming service connection for PTSD as a 
result of his experiences serving in the Persian Gulf.  The 
threshold question to be answered concerning this issue is 
whether or not the veteran has presented evidence of a well-
grounded claim; that is, one which is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that, under 38 U.S.C. § 5107(a), the Department of 
Veterans Affairs (VA) has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor. 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

Review of the record shows that he has been diagnosed as 
having this disorder.  A report of treatment at Louisiana 
State University Medical Center, received by VA in November 
1997, shows a diagnosis of PTSD.  In determining whether a 
claim is well-grounded, the supporting evidence is presumed 
to be true and is not subject to weighing.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  Moreover, the Board notes that 
the evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was engaged in combat 
with the enemy.  Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Where, however, the VA determines that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  
The record shows that the veteran received the Combat Action 
Ribbon for service in Southwest Asia.  

Under these circumstances, the diagnosis of PTSD found in the 
record is sufficient to render the claim plausible.  
Therefore, this aspect of the veteran's claim is granted.  As 
will be discussed more fully below, the record does not 
contain sufficient evidence to decide his claim fairly and 
additional development will be necessary prior to further 
appellate action.  


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Review of the record shows that treatment records from 
Louisiana State University Medical Center, have not been 
associated with the veteran's claims folder.  In addition, it 
is noted that the veteran's service personnel folder has not 
been associated with the claims file.  In addition, there has 
been no finding regarding the credibility of the veteran's 
statement, received in September 1997, regarding the 
stressors to which he was exposed during service, including 
whether or not they are "consistent with the circumstances, 
conditions, or hardships" of his service.  

Regarding the veteran's claim for service connection for 
schizophrenia, it is noted that, despite repeated requests, 
his service medical records have not been associated with his 
claims file.  It is noted that there is evidence in the file 
that these records could be maintained at the Naval Reserve 
Center in Scheveport, Louisiana.  In addition, the veteran 
has stated that he was treated for anxiety while stationed at 
Camp Pendleton.  An attempt to obtain records from those 
facilities should be made prior to appellate consideration.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should contact Louisiana State 
University Medical Center and request 
copies of all records of the veteran's 
treatment for PTSD.  

2.  The RO should contact the Naval 
Reserve Center, Shreveport, La. 71109-
5311, and request that they search for 
any of the veteran's medical or service 
records that might be located at that 
facility.  If this should prove to be 
unsuccessful, the RO should contact Camp 
Pendleton and request that a search for 
any records of medical treatment that the 
veteran might have received at that 
facility be undertaken.  

3.  The RO should forward the veteran's 
statement of alleged service stressors 
(along with copies of his service 
personnel records and any other relevant 
evidence) to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22050-3197 and/or 
the Commandant of the Marine Corps, 
Headquarters, U.S. Marine Corps, 
Quantico, Virginia 22134-0001, as deemed 
appropriate.  Those organizations should 
be requested to investigate and attempt 
to determine whether the veteran's 
claimed stressors are consistent with the 
circumstances, conditions, or hardships 
of his service.  

4.  If any of the veteran's alleged 
stressors are found to be consistent with 
his service by the verifying 
organization, the veteran should be 
examined by a VA psychiatrist to 
determine the exact diagnosis of any 
psychiatric disorder found to be present.  
The examination should be conducted with 
consideration of the criteria for post-
traumatic stress disorder.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are additional 
psychiatric disorders than post-traumatic 
stress disorder, they should be 
reconciled and it should be specified 
which symptoms are associated with each 
of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.  If a diagnosis of post-
traumatic stress disorder is appropriate, 
the examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence upon which they relied to 
establish the existence of the 
stressor(s).  See, West v. Brown, 7 Vet. 
App. 70 (1994); Cohen v. Brown, 10 Vet. 
App. 128 1997).  It should also be 
described which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The psychiatrist should describe 
how the symptoms of post-traumatic stress 
disorder affect his social and industrial 
capacity.  The report of examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests including 
psychological testing and evaluation such 
as the Minnesota Multiphasic Personality 
Inventory (MMPI) and the Mississippi 
Scale for Combat-Related Post-Traumatic 
Stress Disorder are to be accomplished.  
The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF).  It is 
imperative that the physicians include a 
definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The entire claims folder 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 



